DETAILED ACTION
Claim Objections
Claims 14 – 15 are objected to because of the following informalities:  Use claims are not consistent with U.S. practice.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “lightweight” in claim 1 is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


4.	Claims 5 – 6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘special rubber’ is indefinite as the difference between the meaning of ‘special rubber’ and ‘rubber’ is unclear. The phrase ‘relative molecular weight’ is indefinite as it is unclear if a number average or some other molecular weight is being claimed. The use of parentheses, which are used in Claim 5 but not in Claim 6, is also indefinite as it is unclear if the polymers and fibers are required.

5.	Claims 7 – 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘pipe granules’ is indefinite as its meaning is unclear.


6.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 9 recites the phrase ‘the atomized’ in line 6. There is insufficient antecedent basis for this limitation in the claim.


7.	Claims 14 – 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 14 – 15 recite the phrase ‘the other purposes’ in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.       Claims 1 – 9 and 12 – 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nanney et al (U.S. Patent Application Publication No. 2012/0125470 A1) in view of  Hernandez (U.S. Patent Application Publication No. 2015/0175937 A1) and Otani et al (WO 2016/052578 A1; U.S. Patent Application Publication No. 2017/0183503 A1 is used as English translation). 
With regard to Claim 1, Nanney et al disclose a pipe that is a hose (paragraph 0005) comprising a core tube ‘14’ that is two layers that are the inner layer of the pipe ‘20’ and another layer (paragraph 0025; Figure 1) , therefore a main structural layer, and a firesleeve ‘26’ that is an outer layer (paragraph 0036; Figure 1); the outer layer and inner layer are therefore tubular layers and are therefore base pipes; the main structural layer comprises both thermosetting polymers and thermoplastic polymers (combination; paragraph 0021), as claimed, and a filler that is silica (paragraph 0023). Nanney et al do not disclose that the silica is granules having the claimed density, but  Hernandez teaches that  commercially available silica has the claimed density (commercial; paragraph 0021). It therefore would have been obvious for one of ordinary skill in the art to provide for the claimed density, in order to provide silica that is commercially available. Nanney et al also do not disclose that the silica has an irregular surface, but Otani et al disclose that silica having an irregular surface is well known in the art, because it is commercially available (manufactured; paragraph 0102). It would therefore have been obvious for one of ordinary skill in the art to provide for an irregular surface, in order to provide silica that is commercially available.
With regard to Claim 2, the core tube, therefore the inner layer, comprises metal (metal oxide; paragraph 0023 of Nanney et al) and is therefore a metal base pipe structure.
With regard to Claims 3 – 4, because silica is a naturally occurring mineral, natural granules are disclosed.
With regard to Claims 5 – 6, thermoplastic polyvinyl chloride is disclosed by Nanney et al (paragraph 0021), and ethylene propylene rubber and nitrile rubber and polyester rubber (paragraph 0022) and fibers that are functional (paragraph 0023).  Nanney et al do not explicitly disclose polyester that is thermosetting or fibers that are synthetic. However, because thermosetting polymers are disclosed and polyester is disclosed, it would have been obvious for one of ordinary skill in the art to provide for polyester that is thermosetting. It also would have been obvious to provide for fibers that are synthetic, because they are synthesized to provide a function, as fibers that are functional are disclosed.
With regard to Claims 7 – 8, the silica taught by Otani et al is a nano material, because it has a size measured in nanometers (paragraph 0102). The silica disclosed by Nanney et al therefore constitutes silica mixed with a nano material. However, the claimed aspect of ‘mixing’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 9, silica that is modified by a surfactant and a coupling agent is not disclosed by Nanney et al. However, a surfactant and a coupling agent are disclosed (paragraph 0023). It would have been obvious for one of ordinary skill in the art to provide silica that is modified by a surfactant and a coupling agent, as silica and a coupling agent are disclosed. However, the claimed aspect of reacting with the coupling agent is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claims 12 – 13, the claimed aspect of ‘molded’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

10.       Claims 10 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nanney et al (U.S. Patent Application Publication No. 2012/0125470 A1) in view of  Hernandez (U.S. Patent Application Publication No. 2015/0175937 A1) and Otani et al (WO 2016/052578 A1; U.S. Patent Application Publication No. 2017/0183503 A1 is used as English translation) and further in view of Rodriguez et al (U.S. Patent Application Publication No. 2010/0132886 A1). 
Nanney et al, Hernandez and Otani et al disclose a pipe as discussed above. With regard to Claims 10 – 11, a binder is disclosed by Nanney et al (paragraph 0024) and a thickener is disclosed (paragraph 0023). Nanney et al, Hernandez and Otani et al do not disclose  organic bentonite or a hot melt adhesive. 
Rodriguez et al teach a hot melt adhesive that is polyolefin (paragraph 0012) that is a thermoplastic polymer (paragraph 0003)  comprising bentonite (paragraph 0105), therefore organic bentonite as it is within an organic polymer, for the purpose of providing increased adhesion to any substrate (paragraph 0133).
It therefore would have been obvious for one of ordinary skill in the art to provide for a hot melt adhesive and organic bentonite in order to provide increased adhesion as taught by Rodriguez et al.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782